Case 5:20-cv-01126-JGB-SHK Document 38 Filed 08/19/20 Page 1 of 4 Page ID #:160


   1 LARS GOLUMBIC (Pro Hac Vice pending)
       GROOM LAW GROUP
   2 1701 Pennsylvania Avenue, NW
       Washington, DC 20006
   3 Telephone: (202) 857-0620
       Fax: (202) 659-4503
   4 Email: lgolumbic@groom.com
   5 ANDREW J. WAXLER (SBN 113682)
       KAUFMAN DOLOWICH & VOLUCK LLP
   6 11755 Wilshire Blvd., Ste. 2400
       Los Angeles, California 90025
   7 Telephone: (310) 775-6511
       Facsimile: (310) 575-9720
   8 Email:       awaxler@kdvlaw.com
   9 Attorneys for Defendant
       ALERUS FINANCIAL, N.A.
  10
  11                         UNITED STATES DISTRICT COURT
  12          CENTRAL DISTRICT OF CALIFORNIA - EASTERN DIVISION
  13
  14 DANIELLE GAMINO, individually ) Case No. 5:20-cv-01126-JGB-SHK
     and on and on behalf of all others
                                   )
  15 similarly situated,           ) HON. JESUS G BERNAL
                                   )
  16            Plaintiff,         ) NOTICE OF APPEARANCE
                                   )
  17       vs.                     )
                                   )
  18 KPC HEALTHCARE HOLDINGS,      )
     INC., KPC HEALTHCARE, INC.,   )
  19 EMPLOYEES STOCK OWNERSHIP )
     PLAN COMMITTEE, ALERUS        )
  20 FINANCIAL, NA.A., KALI PRADIP )
     CHAUDHURI, KALI PRIYO         )
  21 CHAUDHURI, AMELIA HIPPERT,    )
     WILLIAM E. THOMAS, LORI VAN )
  22 ARSDALE,                      )
                                   )
  23            Defendants.        )
     and                           )
  24                               )
     KPC HEALTHCCARE, INC.         )
  25 EMPOYEE STOCK OWNERSHIP       )
     PLAN,                         )
  26            Nominal Defendant  )
                                   )
  27
  28 ///


                                            1
Case 5:20-cv-01126-JGB-SHK Document 38 Filed 08/19/20 Page 2 of 4 Page ID #:161


   1            NOTICE IS HEREBY GIVEN of the entry of the undersigned as counsel
   2 for Defendant ALERUS FINANCIAL, N.A. in the above-entitled action. Pursuant
   3 to Fed. R. Civ. P. 5, all further notice and copies of pleadings, papers and other
   4 material relevant to this action should be served upon:
   5                                  Andrew J. Waxler, Esq.
                                       awaxler@kdvlaw.com
   6                          KAUFMAN DOLOWICH & VOLUCK LLP
                                11755 Wilshire Boulevard, Suite 2400
   7                               Los Angeles, California 90025
                                    Telephone: (310) 775-6511
   8                                Facsimile: (310) 575-9720
   9            I, Andrew J. Waxler, hereby provide this Notice of Appearance to the Court
  10 and request the Court take notice.
  11            My firm, Kaufman Dolowich & Voluck LLP, has made an appearance in the
  12 above-entitled action. I request to be added as counsel of record for Defendant
  13 ALERUS FINANCIAL, N.A.
  14
  15 Dated: August 19, 2020 KAUFMAN DOLOWICH & VOLUCK LLP
  16
  17
  18
                                   By:   /s/ Andrew J. Waxler
                                         ANDREW J. WAXLER
  19                                     Attorneys for Defendant
  20
                                         ALERUS FINANCIAL, N.A.

  21
  22   4825-1191-2648, v. 1

  23
  24
  25
  26
  27
  28


                                                   2
Case 5:20-cv-01126-JGB-SHK Document 38 Filed 08/19/20 Page 3 of 4 Page ID #:162


   1                                 PROOF OF SERVICE
   2 STATE OF CALIFORNIA     )
       COUNTY OF LOS ANGELES )
   3
             I am employed in Los Angeles County. My business address is 11755
   4 Wilshire Blvd., Suite 2400, Los Angeles, CA 90025, where this mailing occurred. I
       am over the age of 18 years and am not a party to this cause. I am readily familiar
   5 with the practices of KAUFMAN DOLOWICH & VOLUCK LLP for collection and
       processing of correspondence for mailing with the United States Postal Service.
   6 Such correspondence is deposited with the United States Postal Service the same
       day in the ordinary course of business.
   7
             On August 19, 2020, I served the foregoing documents on the interested
   8 parties in this action entitled as follows:
   9                              NOTICE OF APPEARANCE
  10 [XX] by placing [ ] the original [X] true copies thereof enclosed in sealed envelopes
             addressed as follows:
  11
                               SEE ATTACHED SERVICE LIST
  12
       [   ] (BY MAIL) I placed such envelope for collection and mailing on this date
  13         following ordinary business practices.
  14 [XX] (BY E-MAIL ELECTRONIC TRANSMISSION) Based on a court order
             or an agreement of the parties to accept service by e-mail or electronic
  15         transmission, I caused the documents to be sent to the person(s) at the e-mail
             address(es) so indicated on the attached list. I did not receive, within a
  16         reasonable time after the transmission, any electronic message or other
             indication that the transmission was incomplete or unsuccessful.
  17
     [XX] (BY THE COURT’S ECF SYSTEM): I caused each such document(s) to
  18      be transmitted electronically by posting such document electronically to the
          ECF website of the United States District Court for the Central District of
  19      California, on all ECF-registered parties in the action.
  20 [     ] (BY FEDEX) I am “readily familiar with the firm’s practice of collection
             and processing correspondence for mailing via Express Mail (or another
  21         method of delivery providing for overnight delivery pursuant to C.C.P. §
             1005(b)). Under that practice, it would be deposited with the United States
  22         Postal Service or other overnight delivery carrier (in this case, FedEx) on that
             same day with postage thereon fully prepaid at Los Angeles, California in the
  23         ordinary course of business.
  24 [XX] (FEDERAL) I declare that I am employed in the office of a member of the
             bar of this court at whose direction the services was made.
  25
             Executed on August 19, 2020, at Los Angeles, California.
  26
  27                                                 /s/ Susan Carty
                                                     Susan Carty
  28
Case 5:20-cv-01126-JGB-SHK Document 38 Filed 08/19/20 Page 4 of 4 Page ID #:163


   1                                  SERVICE LIST
   2                Danielle Gamino v. KPC Healthcare Holdings, et al.
              United States District Court Case No. 5:20-cv-01126-JGB-SHK
   3
   4   Attorneys for Plaintiff             Attorneys for Defendants
       Danielle Gamino                     KPC Healthcare Holdings, Inc.; KPC
   5
       Robert J. Barton                    Healthcare, Inc., Employees Stock
   6   Colin M. Downes Pro Hac Vice        Ownership Plan Committee, Kali Pradip
   7
       BLOCK AND LEVITON LLP               Chaudhuri, Kali Priyo Chaudhuri,
       1735 20th Street NW                 Amelia Hippert, William E. Thomas and
   8   Washington, CA 20009                Lori Van Arsdale
   9
       Phone: (202) 734-7046
       Fax: (617) 507-6020              Theodore M. Becker (Pro Hac Vice
  10   Email: jbarton@blockleviton.com  admitted)
  11   Email: colin@blockesq.com        Richard Pear (Pro Hac Vice admitted)
                                        Maria Rodriguez
  12   Richard E. Donahoo               MCDERMOTT WILL & EMERY LLP
  13   William E. Donahoo               2049 Century Park East, Suite 3200
       Sarah L. Kokonas                 Los Angeles, CA 90067
  14   DONAHOO AND ASSOCIATES PC Phone: (310) 277-4110
  15   440 West First Street, Suite 101 Fax: (310) 277-4730
       Tustin, CA 92780                 Email: tbecker@mwe.com
  16   Phone: (714) 953-1010            Email: rpearl@mwe.com
  17   Fax: (714) 953-1777              Email: mcrodriguez@mwe.com
       Email: rdonahoo@donahoo.com
  18   Email: wdonahoo@donahoo.com
  19   Email: skokonas@donahoo.com

  20   Attorneys for Defendant
  21   Alerus Financial, N.A.

  22   Via Email
  23   Lars Golumbic (Pro Hac Vice
       pending)
  24   GROOM LAW GROUP
  25   1701 Pennsylvania Avenue NW
       Washington, DC 20006
  26   Phone: (202) 857-0620
  27   Fax: (202) 659-4503
       Email: lgolumbic@groom.com
  28


                                            2
                                     PROOF OF SERVICE
